Exhibit 10.1

 

Execution Version

 

 

 

 

 

 

Name of Recipient

 

THE MICHAELS COMPANIES, INC.

EQUITY INCENTIVE PLAN

 

Restricted Stock Award Agreement

(Board of Directors)

 

The Michaels Companies, Inc.

8000 Bent Branch Drive

Irving, Texas 75063

 

Attn:                    Michael J. Veitenheimer

 

Ladies and Gentlemen:

 

The undersigned (i) acknowledges that he has received an award (the “Award”) of
restricted stock from The Michaels Companies, Inc. (the “Company”) under The
Michaels Companies, Inc. Equity Incentive Plan (the “Plan”), subject to the
terms set forth below and in the Plan; (ii) further acknowledges receipt of a
copy of the Plan as in effect on the date hereof; and (iii) agrees with the
Company as follows:

 

1.              Effective Date.  This Agreement shall take effect as of
                        , 201  , which is the date of grant of the Award.

 

2.              Shares Subject to Award.  The Award consists of             
shares (the “Shares”) of common stock of the Company (“Stock”).  The
undersigned’s rights to the Shares are subject to the restrictions described in
this Agreement and the Plan (which is incorporated herein by reference with the
same effect as if set forth herein in full) in addition to such other
restrictions, if any, as may be imposed by law.

 

3.              Meaning of Certain Terms.  Except as otherwise expressly
provided, all terms used herein shall have the same meaning as in the Plan.  The
term “vest” as used herein with respect to any Share means the lapsing of the
restrictions described herein with respect to such Share.

 

4.              Nontransferability of Shares.  The Shares acquired by the
undersigned pursuant to this Agreement shall not be sold, transferred, pledged,
assigned or otherwise encumbered or disposed of except as provided below and in
the Plan.

 

5.              Vesting of Shares.  The shares acquired hereunder shall vest in
accordance with the provisions of this Paragraph 5 and applicable provisions of
the Plan, as follows:                    Shares on                         ,
201  .  Notwithstanding the foregoing, no shares shall vest on any vesting date
specified above unless the undersigned is then, and since the date of grant has
continuously been, a member of the Board of Directors of the Company or its
subsidiaries.

 

6.              Forfeiture Risk.  If the undersigned ceases to be a member of
the Board of Directors of the Company or its subsidiaries for any reason, any
then outstanding and unvested Shares

 

--------------------------------------------------------------------------------


 

acquired by the undersigned hereunder shall be automatically and immediately
forfeited.  The undersigned hereby (i) appoints the Company as the
attorney-in-fact of the undersigned to take such actions as may be necessary or
appropriate to effectuate a transfer of the record ownership of any such shares
that are unvested and forfeited hereunder, (ii) agrees to deliver to the
Company, as a precondition to the issuance of any certificate or certificates
with respect to unvested Shares hereunder, one or more stock powers, endorsed in
blank, with respect to such Shares, and (iii) agrees to sign such other powers
and take such other actions as the Company may reasonably request to accomplish
the transfer or forfeiture of any unvested Shares that are forfeited hereunder.

 

7.              Retention of Certificates.  Any certificates representing
unvested Shares shall be held by the Company.  If unvested Shares are held in
book entry form, the undersigned agrees that the Company may give stop transfer
instructions to the depository to ensure compliance with the provisions hereof.

 

8.              Effect of Certain Transactions.  In the event of a Change of
Control (as defined in the Stockholders Agreement), all then outstanding and
unvested Shares acquired by the undersigned hereunder shall automatically and
immediately vest.

 

9.              Joinder to Agreements.  The undersigned acknowledges and agrees
that the Shares acquired hereunder will be subject to the Stockholders Agreement
and to the Registration Rights Agreement and the transfer and other
restrictions, rights, and obligations set forth in those agreements.  By
executing this Agreement, the undersigned hereby becomes a party to and bound by
the Stockholders Agreement and the Registration Rights Agreement as a Manager
(as such term is defined in those agreements), without any further action on the
part of the undersigned, the Company or any other Person.

 

10.       Legend.  Any certificates representing unvested Shares shall be held
by the Company, and any such certificate shall contain a legend substantially in
the following form:

 

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
MICHAELS COMPANIES, INC. EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE MICHAELS
COMPANIES, INC.COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF
THE MICHAELS COMPANIES, INC.

 

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such Shares, without the
aforesaid legend, to be issued and delivered to the undersigned.  If any Shares
are held in book-entry form, the Company may take such steps as it deems
necessary or appropriate to record and manifest the restrictions applicable to
such Shares.

 

11.       Dividends, etc..  The undersigned shall be entitled to (i) receive any
and all dividends or other distributions paid with respect to those Shares of
which he is the record owner on the record date for such dividend or other
distribution, and (ii) vote any Shares of which he is the record owner on the
record date for such vote; provided, however, that any property (other than
cash) distributed with respect to a share of Stock (the “associated share”)
acquired hereunder, including without limitation a distribution of Stock by
reason of a stock dividend, stock split or otherwise, or a distribution of other
securities with respect to an associated share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the

 

2

--------------------------------------------------------------------------------


 

associated share remains subject to such restrictions, and shall be promptly
forfeited if and when the associated share is so forfeited;  and further
provided, that the Administrator may require that any cash distribution with
respect to the Shares other than a normal cash dividend be placed in escrow or
otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan.  References in this Agreement
to the Shares shall  refer, mutatis mutandis, to any such restricted amounts.

 

12.       Sale of Vested Shares.  The undersigned understands that he will be
free to sell any Share once it has vested, subject to (i) satisfaction of any
applicable tax withholding requirements with respect to the vesting or transfer
of such Share; (ii) the completion of any administrative steps (for example, but
without limitation, the transfer of certificates) that the Company may
reasonably impose; (iii) applicable requirements of federal and state securities
laws, (iv) the Stockholders Agreement and (v) the Registration Rights Agreement.

 

13.       Certain Tax Matters.  The undersigned expressly acknowledges the
following:

 

a.              The undersigned has been advised to confer promptly with a
professional tax advisor to consider whether the undersigned should make a
so-called “83(b) election” with respect to the Shares.  Any such election, to be
effective, must be made in accordance with applicable regulations and within
thirty (30) days following the date of this Award.  The Company has made no
recommendation to the undersigned with respect to the advisability of making
such an election.

 

b.              The undersigned expressly acknowledges and agrees that he will
be responsible for all taxes related to the Shares.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Dated:                             , 2013

 

 

 

The foregoing Restricted Stock

 

Award Agreement is hereby accepted:

 

 

 

THE MICHAELS COMPANIES, INC.

 

 

 

 

 

 

Michael J. Veitenheimer

 

 

SVP & Secretary

 

 

 

3

--------------------------------------------------------------------------------